Citation Nr: 1142370	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back, to include as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, with service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent evaluation effective June 14, 2004, and tinnitus, assigning a 10 percent evaluation effective June 14, 2004, and denied service connection for bilateral hearing loss, cancerous skin lesions, and jungle rot; and a November 2006 rating decision from the St. Louis RO, which denied service connection for peripheral neuropathy of the bilateral upper extremities (carpal tunnel syndrome), bilateral lower extremities, upper back, bilateral shoulders, lower left hip, and bilateral buttocks, as a result of exposure to chemical herbicides.  In February 2005 and November 2006, the Veteran submitted notices of disagreement (NOD) for all of the issues but tinnitus.  (The January 2008 statement of the case enlarged the issue involving the left hip to both hips.)  He subsequently perfected his appeals in September 2005 and January 2008.

In September 2005, the RO increased the Veteran's disability rating for PTSD to 30 percent, effective June 14, 2004.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In January 2008, the Board denied the Veteran's claims of entitlement to service connection for a skin disability, to include jungle rot, cancerous skin lesions, and bilateral hearing loss, and remanded his claim of entitlement to an initial rating in excess of 30 percent for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including providing the Veteran with additional  notice, obtaining any outstanding treatment records, scheduling the Veteran for a new VA examination, and readjudicating the issue in a Supplemental Statement of the Case.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the January 2008 remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.

As the Veteran is challenging the disability rating assigned for his PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to service connection for peripheral neuropathy, an increased initial rating for PTSD, and TDIU.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back, he has claimed that his currently diagnosed neuropathies are the result of exposure to herbicides while serving in Vietnam.  Under relevant VA regulations, it is presumed that the Veteran was exposed to herbicides during his service in the Republic of Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Additionally, an April 2006 private treatment record shows that he has been diagnosed with polyneuropathy.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when there is: (1) evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In light of the evidence showing a diagnosis of polyneuropathy, the presumed in-service herbicide exposure, and the Veteran's contention that his polyneuropathy is the result of his in-service herbicide exposure, the Board finds that an examination and medical nexus opinion are necessary in order to properly resolve the claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); see also McLendon, supra.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back, to include as secondary to herbicide exposure, must be remanded for a VA examination and opinion.

Additionally, a January 2006 VA treatment record indicates that the Veteran is receiving disability benefits from the Social Security Administration for his physical disabilities.  Although it is unclear whether these physical disabilities are related to the Veteran's claimed peripheral neuropathy, it does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the disabilities for which he receives SSA benefits are related to his claimed peripheral neuropathy.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2010).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must also be remanded so that the RO may attempt to obtain any relevant SSA records.

With regard to the Veteran's claim of entitlement to an increased initial rating for PTSD, the Board is cognizant of the fact that this claim has been in adjudicative status since 2005, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this claim again unless it was essential for a full and fair adjudication.

Following the Board's January 2008 remand, the AMC provided the Veteran with additional notice, obtained outstanding VA treatment records, and provided him with a September 2008 VA examination.  In October 2008, the AMC issued a rating decision increasing the Veteran's disability rating to 50 percent effective June 14, 2004, and 70 percent effective November 12, 2004.  As the AMC considered this a full grant of the benefits on appeal, the claim was not readjudicated in a Supplemental Statement of the Case.  However, the Board finds the AMC's determination that October 2008 rating decision provided a full grant of the benefits on appeal incorrect.  Although the Veteran sought only a 50 percent evaluation on his September 2005 VA Form 9, a subsequent communication in January 2006 indicated that he sought a 50 percent or 70 percent evaluation.  Additionally, a March 2008 letter from the Veteran stated that he should receive a "much higher" evaluation for his PTSD.  As the rating decision did not grant a 70 percent or higher evaluation for the entire appeals period, the October 2008 rating decision does not constitute a full grant of the benefits on appeal.  Accordingly, the AMC was obligated to fulfill the remaining remand directives, including issuing a Supplemental Statement of the Case.

Under 38 C.F.R. § 19.31(c), the RO/AMC is to issue a Supplemental Statement of the Case when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior Statement of the Case or Supplemental Statement of the Case, or (2) the Board specifies in the remand that a Supplemental Statement of the Case is not required.  See 38 C.F.R. § 19.31(c) (2010).

In this case, the AMC developed further evidence in the form of additional VA treatment records and a new VA examination.  Further, neither of the above-mentioned exceptions is met, as the new evidence has not been previously considered and discussed in a Statement of the Case or Supplemental Statement of the Case and the Board remand did not specify that a Supplemental Statement of the Case was not required.  Rather, the Board remand explicitly directed the AMC to readjudicate the claim and provide the Veteran and his representative with a Supplemental Statement of the Case.  See Board remand, January 2008.  As the AMC has failed to issue a Supplemental Statement of the Case, the Board finds that the AMC did not fully comply with the January 2008 remand directives.  As such, this claim must be remanded in order to comply with the January 2008 Board remand.  See Stegall, supra.

With regard to the issue of TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  A January 2006 VA psychiatric treatment record indicates that the Veteran may be unemployable due to his PTSD.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran is currently unemployed.  The January 2006 VA treatment record indicates that his service-connected PTSD may render him unemployable.  While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of his service-connected PTSD on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Kansas City VA Medical Center, and any other VA facility identified by the Veteran, covering the period from January 2008, to the present, should be obtained and added to the claims folder.

2.  Obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the RO cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The RO must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed peripheral neuropathy due to herbicide exposure.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner must state whether it is at least as likely as not that the Veteran has peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back that was caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active duty service, including his presumed exposure to herbicide agents in Vietnam.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Following completion of the development requested in directives 1 and 2, above, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

5.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, shoulders, buttocks, hips, and upper back, an increased initial rating for PTSD, and TDIU should be readjudicated.  If any of the claims is not granted in full (i.e. a grant of service connection or TDIU or a 100 percent evaluation for the entire appeals period), a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

